Knowlton, J.
If the jury believed the testimony relied on by the plaintiff to be literally true, he was entitled to a verdict. But they might disbelieve any part of it. The burden was on the plaintiff to establish his title, and if any essential fact relied on by him was not proved to the satisfaction of the jury, it was their duty to return a verdict for the defendant.
The plaintiff did not personally appear at the trial. He took his title from one Noble for a nominal consideration of one dollar, because he made a business of taking property on foreclosure of leases, and it was convenient for Noble to have him act in his behalf. The real question is whether, upon the testimony and the papers introduced in evidence, the jury were bound to believe that Noble acquired the rights and titles of the original owners and lessors of the property. The papers purported to give him these rights and titles. But up to the time of the alleged transfers it was the duty of Miss Banks to pay the balance due under the leases, and the defendant contended that the final payments were made in her behalf with money furnished by Noble as a loan to her, and that the transfers were merely attempts to give him security for his loan. The reported testimony tends strongly to show that whatever the real transactions were, he was acting from first to last mainly in her interest, and at her request presented through her brother. Her brother first went to a lawyer to see what could be done in her interest, and Noble afterwards went with her brother to the same lawyer, and consulted him before paying the money, and acted under his advice in making the conveyance to the plaintiff for the purpose of having this suit brought. The testimony was that, in giving the money to the lessors and taking the title he acted at her brother’s request, and that the original talk between them was in regard to his making a loan and taking security. On the day before he took the transfer Miss Banks wrote to one of the lessors a letter stating, “ In regard to the lease on furniture at my house, 72 Rutland Street, will say that I have a party who will pay up the balance of the lease tomorrow, April 30, and would like to know if I will have to sign any paper.”
On one occasion, after paying the money and taking the transfer, Noble and her brother called on Keeler and Company, *588asked to see this letter, and took it away. She testified that the first she knew of ,the transfer to Noble was on April 30, when a paper transferring all her interest to him was brought to her to sign. The evidence tended to show that the amount paid by Noble was but a small part of the value of the property.
We are of opinion that the presiding justice could not say, as matter of law, that the jury were bound to believe that the transactions on which Noble relied were in fact, as between him and Miss Banks, what on paper they purported to be. There were circumstances which were consistent with the defendant’s theory that the payments by Noble to the lessors were made as Miss Banks’s agent from money lent to her, and that the attempt to preserve the original titles of the lessors and their rights to take possession of the property was ineffectual as against the defendant, who held a mortgage from her. It was for the. jury to say whether the plaintiff had sustained the burden of proof.

Exceptions overruled.